Exhibit 10.44

SEVERANCE AGREEMENT

THIS AGREEMENT is entered into as of March 16, 2007 by and between Stephen M.
Smith (the “Executive”) and EQUINIX, INC., a Delaware corporation (the
“Company”).

1. Term of Agreement.

This Agreement shall remain in effect from the date hereof until the earlier of:

(a) The date the Executive’s employment with the Company terminates for a reason
other than Involuntary Termination as described in Section 2; or

(b) The date the Company has met all of its obligations under this Agreement
following a termination of the Executive’s employment with the Company for a
reason described in Section 2.

2. Severance Payment.

(a) Severance Benefit. If the Executive is subject to an Involuntary
Termination, then the Company shall pay the Executive 100% of his or her annual
base salary and target bonus (at the annual rate in effect immediately prior to
the actions that resulted in the Involuntary Termination). Such severance
benefit shall be paid in accordance with the Company’s standard payroll
procedures. In addition, any outstanding stock awards shall vest pro-rata with
respect to the current outstanding installment, but as to any stock award that
vests based both on time-based vesting and upon satisfaction of performance
milestones, only to the extent any applicable performance milestones have been
met. For example, if Executive is subject to an Involuntary Termination six
months after the grant of a restricted stock award where the restricted stock
award vests as to 25% of its shares solely upon completion of one year of
service after its grant, then Executive would vest in 12.5% of such restricted
stock award. Finally, Executive shall be paid any unpaid bonus for the prior
fiscal year provided he has met the goals for payment of such bonus. Subject to
Section 2(d), the Executive will receive his or her severance payment in a
lump-sum payment which will be made within ten (10) business days of the latest
of the following dates:

(i) the date of Executive’s Involuntary Termination;

(ii) the date of the Company’s receipt of the Executive’s executed General
Release; and

(iii) the expiration of any rescission period applicable to the Executive’s
executed General Release.



--------------------------------------------------------------------------------

(b) Health Care Benefit. If the Executive is subject to an Involuntary
Termination, and if the Executive elects to continue his or her health insurance
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
following the termination of his or her employment, then the Company shall pay
the Executive’s monthly premium under COBRA until the earliest of (i) the close
of the twelve-month period following cessation of his or her employment or
(ii) the expiration of the Executive’s continuation coverage under COBRA.

(c) General Release. Any other provision of this Agreement notwithstanding,
Subsections (a) and (b) above shall not apply unless the Executive (i) has
executed a general release (in the form attached hereto as Attachment A) of all
known and unknown claims that he or she may then have against the Company or
persons affiliated with the Company and (ii) has agreed not to prosecute any
legal action or other proceeding based upon any of such claims.

(d) Section 409A. The other provisions of Section 2 above notwithstanding, the
payment(s) under Section 2(a) and the COBRA reimbursements under Section 2(b)
shall in no event commence prior to the earliest date permitted by
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (“the
Code”). If the commencement of such payments or reimbursements must be delayed,
then any deferred installments shall be paid in a lump sum on the earliest
practicable date permitted by Section 409A(a)(2)(B)(i) of the Code.

3. Covenants.

(a) Non-Solicitation. During the Executive’s employment with the Company and
during the twelve-month period following his or her cessation of employment, the
Executive shall not directly or indirectly, personally or through others,
solicit or attempt to solicit the employment of any employee of the Company or
any of the Company’s affiliates, whether on the Executive’s own behalf or on
behalf of any other person or entity. The Executive and the Company agree that
this provision is reasonably enforced as to any geographic area in which the
Company conducts its business.

(b) Non-Competition. The Executive agrees that, during his or her employment
with the Company, he or she shall not directly or indirectly, individually or in
conjunction with others, engage in activities that compete with the Company or
work for any entity that competes with the Company.

(c) Cooperation and Non-Disparagement. The Executive agrees that, during the
twelve-month period following his or her cessation of employment, he or she
shall cooperate with the Company in every reasonable respect and shall use his
or her best efforts to assist the Company with the transition of Executive’s
duties to his or her successor; in both cases subject to Executive’s personal
and any other professional obligations or employment. The Executive further
agrees that, during this twelve-month period, he or she shall not in any way or
by any means disparage the Company, the members of the Company’s Board of
Directors or the Company’s officers and employees. The Company agrees that
members of the Company’s Board of Directors and its officers will not in any way
or by any means disparage Executive for the same twelve-month period.

 

2



--------------------------------------------------------------------------------

4. Definitions.

(a) Definition of “Cause.” For all purposes under this Agreement, “Cause” shall
mean the Executive’s unauthorized use or disclosure of trade secrets which
causes material harm to the Company, the Executive’s conviction of, or a plea of
“guilty” or “no contest” to, a felony, or the Executive’s gross misconduct. The
foregoing shall not be deemed an exclusive list of all acts or omissions that
the Company may consider as grounds for the termination of the Executive’s
employment without Cause.

(b) Definition of “Good Reason.” For all purposes under this Agreement, “Good
Reason” shall mean (i) a change in the Executive’s position with the Company
that materially reduces his or her authority or level of responsibility,
provided that in the event of a Change in Control of the Company (as defined in
the Company’s 2000 Equity Incentive Plan), if Executive is no longer the chief
executive officer of the successor entity, or, its parent (if the successor
entity is controlled by another entity), then the Change in Control of the
Company shall materially reduce Executive’s authority and level of
responsibility and shall qualify as Good Reason, (ii) a reduction in his or her
level of compensation (including base salary and target bonus) other than
pursuant to a Company-wide reduction of compensation where the reduction affects
the other executive officers and Executive’s reduction is substantially equal,
on a percentage basis, to the reduction of the other executive officers, (iii) a
relocation of Executive’s place of employment by more than 30 miles, provided
and only if such change, reduction or relocation is effected by the Company
without Executive’s consent or (iv) a material breach of this Agreement or the
Executive’s offer letter by the Company or the failure of any successor to the
Company to assume this Agreement or the offer letter pursuant to the terms of
Section 5(a) of this Agreement.

(c) Definition of “Involuntary Termination.” For all purposes under this
Agreement, “Involuntary Termination” shall mean that one of the following events
occurs:

(i) The Executive voluntarily resigns his or her employment for Good Reason; or

(ii) The Company terminates the Executive’s employment for any reason other than
Cause.

5. Successors.

(a) Company’s Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and Executive’s offer letter and to agree
expressly to perform this Agreement and Executive’s offer letter in the same
manner and to the same extent as the Company would be required to perform it in
the

 

3



--------------------------------------------------------------------------------

absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets or
which becomes bound by this Agreement by operation of law.

(b) Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

6. Golden Parachute Taxes.

(a) Best After-Tax Result. In the event that any payment or benefit received or
to be received by Executive pursuant to this Agreement or otherwise (“Payments”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
subsection (a), be subject to the excise tax imposed by Section 4999 of the
Code, any successor provisions, or any comparable federal, state, local or
foreign excise tax (“Excise Tax”), then, subject to the provisions of
Section 6(b) hereof, such Payments shall be either (A) provided in full pursuant
to the terms of this Agreement or any other applicable agreement, or
(B) provided as to such lesser extent which would result in no portion of such
Payments being subject to the Excise Tax (“Reduced Amount”), whichever of the
foregoing amounts, taking into account the applicable federal, state, local and
foreign income, employment and other taxes and the Excise Tax (including,
without limitation, any interest or penalties on such taxes), results in the
receipt by Executive, on an after-tax basis, of the greatest amount of payments
and benefits provided for hereunder or otherwise, notwithstanding that all or
some portion of such Payments may be subject to the Excise Tax. Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section shall be made by independent tax counsel designated by the
Company and reasonably acceptable to Executive (“Independent Tax Counsel’),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required under
this Section, Independent Tax Counsel may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code; provided that Independent Tax Counsel shall assume that Executive pays
all taxes at the highest marginal rate. The Company and Executive shall furnish
to Independent Tax Counsel such information and documents as Independent Tax
Counsel may reasonably request in order to make a determination under this
Section. The Company shall bear all costs that Independent Tax Counsel may
reasonably incur in connection with any calculations contemplated by this
Section. In the event that Section 6(a)(ii)(B) above applies, then based on the
information provided to Executive and the Company by Independent Tax Counsel,
Executive may, in Executive’s sole discretion and within 30 days of the date on
which Executive is provided with the information prepared by Independent Tax
Counsel, determine which and how much of the Payments (including the accelerated
vesting of equity compensation awards) to be otherwise received by Executive
shall be eliminated or reduced (as long as after such determination the value
(as calculated by Independent Tax Counsel in accordance with the provisions of
Sections 280G and 4999 of the Code) of the amounts payable or distributable to
Executive equals the Reduced Amount). If the Internal Revenue Service (the
“IRS”) determines that any Payment is subject to the Excise Tax, then
Section 6(b) hereof shall apply, and the enforcement of Section 6(b) shall be
the exclusive remedy to the Company.

 

4



--------------------------------------------------------------------------------

(b) Adjustments. If, notwithstanding any reduction described in Section 6(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within 120 days after a final IRS determination, an amount of such
payments or benefits equal to the “Repayment Amount.” The Repayment Amount with
respect to such Payments shall be the smallest such amount, if any, as shall be
required to be surrendered or paid to the Company so that Executive’s net
proceeds with respect to such Payments (after taking into account the payment of
the Excise Tax imposed on such Payments) shall be maximized. Notwithstanding the
foregoing, the Repayment Amount with respect to such Payments shall be zero if a
Repayment Amount of more than zero would not eliminate the Excise Tax imposed on
such Payments or if a Repayment Amount of more than zero would not maximize the
net amount received by Executive from the Payments. If the Excise Tax is not
eliminated pursuant to this Section 6(b), Executive shall pay the Excise Tax.

7. Miscellaneous Provisions.

(a) Other Severance Arrangements. This Agreement supersedes any and all cash
severance arrangements under any prior separation, severance and salary
continuation arrangements, programs and plans which were previously offered by
the Company to the Executive, including arrangements pursuant to an employment
agreement or offer letter. In no event shall any individual receive cash
severance benefits under both this Agreement and any other severance pay or
salary continuation program, plan or other arrangement with the Company. This
Agreement provides additional terms for vesting acceleration for stock awards
and does not supersede the terms of any vesting acceleration pursuant to a stock
award.

(b) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or deposited with Federal Express Corporation,
with shipping charges prepaid. In the case of the Executive, mailed notices
shall be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

(c) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(d) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

 

5



--------------------------------------------------------------------------------

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f) No Retention Rights. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason, with or without Cause.

(g) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (other
than their choice-of-law provisions).

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

/s/ Stephen M. Smith Stephen M. Smith EQUINIX, INC.   /s/ Peter Van Camp By:  
Peter Van Camp Title:   Chief Executive Officer

 

6